The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (apparatus), drawn to claims 1-7, in the reply filed on 09/02/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reagan et al (US 5,154,862). 
Regarding claim 1:
	Reagan teaches a device (reactor system, 10) for coating an interior surface of a housing (tube, 60) defining a volume (62) [fig 1-2 & col 3-4, lines 54-16], comprising: a plurality of reactant gas sources (24 and carrier gas from 22) including reactant gases for one or more surface coating processes (CVD) [fig 1-2 & col 4, lines 41-61]; first (end cap, 68) and second closures (end cap, 76) to sealingly engage with an inlet and outlet of the volume of the housing (62) to provide an enclosed volume (see fig 2) [fig 1-2 & col 3-4, lines 54-16]; a delivery line (line, 21) fluidically coupled to the first closure (68) and the plurality of reactant gas sources (24/22) to deliver the reactant gases to the enclosed volume (see fig 2) [fig 1-2 & col 3-4, lines 54-16]; and an output line (exhaust line, 38) fluidically coupled to the second closure (76) to remove one or more reactant gases, byproduct gases, or both from the enclosed volume (see fig 2) [fig 1-2 & col 3-4, lines 54-16]. 
Regarding claim 2:
	Reagan teaches a (pump 35) fluidically coupled to the output line (38) to remove one or more reactant gases, byproduct gases, or both from the enclosed volume (see fig 1-2) [fig 1-2 & col 3-4, lines 54-16]; a heating unit (induction coil, 28) in thermal communication with the housing (60) [fig 1-2 & col 3-4, lines 54-5].
The claim limitations “to heat the housing for the one or more surface coating processes” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 4:
The claim limitations “wherein the one or more surface coating processes comprise chemical vapor deposition (CVD), atomic layer deposition (ALD), or both” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 5:

The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) [MPEP 2125(II)].
Additionally, the claim limitations “the volume has an aspect ratio that is less than or equal to about 0.5, the aspect ratio being an average width of the volume divided by an average length thereof” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 6:
The claim limitations “wherein the housing comprises a furnace tube, an aircraft component, a component of a water supply/treatment system; or a component of a vehicle fuel system” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 7:
The claim limitations “wherein the coating device is portable and further comprises a hauler to transport the coating device to a worksite proximate the housing” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is noted that the limitations merely set forth what one intends to do with the device (transport) and how one intends to do it (with a hauler). A person (hauler) may transport the device in any manner desired.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan et al (US 5,154,862) as applied to claims 1-2 and 4-7 above, and further in view of Choi et al (US 2014/0154417).
The limitations of claims 1-2 and 4-7 have been set forth above.
Regarding claim 3:
	Reagan does not specifically teach a trap upstream of the pump and downstream of the housing. 
Choi teaches a trap (trap) upstream of the pump (vacuum pump) and downstream of the housing (furnace) [fig 1 & 0046].
Reagan and Choi are analogous inventions in the field of devices for coating. It would have been obvious to one skilled in the art before the effective filing date to modify the device of Reagan to comprise a trap upstream of the pump, as in Choi, to neutralize byproduct [Choi – 0046]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eidelman (US 2003/0196600), Krueger et al (US 2015/0079309), and Honda et al (US 2015/0059910) teach a device for coating an interior surface [fig 3A, 1, and 3, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718